Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
In view of applicant’s arguments and amendments, the outstanding rejections have been withdrawn. 
Claims 1-20 are allowed. 
Allowable subject matter:
	The closes prior art fails to teach a method for processing an intravascular image, the method comprising: obtaining an intravascular image acquired by an imaging catheter; obtaining first information indicating one or more positions of one or more lumen borders detected in the intravascular image and second information indicating one or more positions of one or more stent-struts detected in the intravascular image; determining a first range along a vessel in the intravascular image for evaluating stent expansion, in a stent range along the vessel where the stent is implanted; determining a reference value for evaluating the stent expansion, based on the first information at a position outside the stent range; determining distributed positions along the first range, based on the first information and the second information; determining, at the distributed positions, the  expansion value of the implanted stent, based on the second information at the position and the reference value; generating one or more indicators indicating status of stent expansion, based on the stent expansion value; and causing a display to display: a first image of the vessel, including the first range;  a cross-sectional image of the vessel at a position in the first range, including the positions of the detected one or more lumen borders and the positions of the detected one or more stent-struts; and the one or more indicators along the first image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793